DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-22-21 has been entered. 
Claims 2-4, 7, 8, 10-14, 16, 18-86, 88, 91-361 have been canceled. Claims 1, 5, 6, 9, 15, 17, 87, 89, 90 remain pending. 
Applicant's arguments filed 9-22-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant's elected Group III (B2M), claims 1-6, 8, 9, 13, 15, 17, 19, 21,44,58,68,87,89,90,123,127,134, and 150, with traverse in the reply filed on 1-25-16.  
Applicants request a withdrawal of the species election. Applicants’ request is denied because it lacks basis and because the burden remains undue. If applicants wish to switch species to CCR5 or CXCR4, that request may be granted, but that request was not made. Please note: a request to switch species could delay 
Claims 1, 5, 6, 9, 15, 17, 87, 89, 90 remain under consideration as they relate to the species of targeting the B2M gene.  
Priority
Provisional application 61/808594 taught: “"Recently published type II CRISPR/Cas systems use Cas9 nuclease that is targeted to a genomic site by complexing with a synthetic guide RNA that hybridizes to a 20-nucleotide DNA sequence and immediately preceding an NGG motif recognized by Cas9 (thus, a (N)20NGG target DNA sequence).” However, ‘594 does not mention the B2M gene, teach the specific structure of the guide RNA for targeting the B2M gene, the location of a specific (N)20NGG or G(N)19NGG sequence target within the B2M gene, OR the structure of the final “mutation” obtained in the B2M gene. Therefore, no inference for the target site of any B2M gene or the gRNA specifically required for use in combination with Cas9 protein for targeting the B2M gene can be made from the original disclosure. Without mention of the B2M gene in ‘594 and over 250 specific examples of targets sites for the human CCR5 andXCR4 genes in ‘594, taken with the absence of any target sites for any B2M gene, applicants’ have essentially acknowledged that targeting the B2M gene was an afterthought. The reasonable lack of written description for the starting materials required to target the B2M gene, specifically with efficiency of at least 50%, was not in applicants’ possession at the time of filing. With over 250 examples of target sites in ‘594, applicants may be eligible for a claim that encompasses the genus 
Therefore, the claims have priority to 4-4-14, the filing date of parent application PCT/US2014/033082.  
Response
Applicants’ reference to case law is noted but is not persuasive. The fact pattern in this case is different than the fact pattern in those cases. 
Applicants argue the amendment somehow clarifies the priority issue. Applicants’ argument is not persuasive. Saying the target is (N)20GNN or (N)19GNN makes no difference because provisional app ‘594 did not mention the B2M gene, teach any specific (N)20GNN or (N)19GNN target sequence of the B2M gene, or teach any specific mutations in the B2M gene as encompassed by claim 1. Likewise, saying the coding sequence for the Cas is codon-optimized for humans as newly amended is irrelevant to the targeting sequence for gRNAs in the human B2M gene and the structure/function of B2M gene mutations encompassed by claim 1. It is clear the concept of targeting and genetically modifying the human B2M gene was not reasonably disclosed PCT/U2014/033082 because ‘594 did not teach any specific 
Applicants ask this issue be held in abeyance. This is unacceptable for many reasons. Essentially, 
i) the issue stands and MUST be addressed each and every time it arises; 
ii) applicants’ failure to address the issue impedes prosecution; 
iii) continued failure to address the issue on applicants’ part may be construed as an unwillingness to address the issue; and
iv) there is no policy at the USPTO which condones holding rejections in abeyance.
Claim Rejections - 35 USC § 112
Enablement
Claims 1, 5, 6, 9, 15, 17, 87, 89, 90 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is drawn to "A method of making a mutation in a target polynucleotide sequence in an isolated human pluripotent stem cell comprising contacting the human pluripotent stem cell with a clustered regularly interspaced short palindromic repeats-associated (Cas) protein encoded by a human codon optimized nucleic acid sequence and no more than one guide ribonucleic acid sequence that hybridizes to a target site in the target polynucleotide such that an indel mutation in the target polynucleotide 
A) The specification does not enable making or using any genetic mutation in an endogenous B2M gene in a pluripotent cell as encompassed by claim 1. 
Claim 1 is limited to mutating a gene by introducing no more than one gRNA and a Cas9 protein encoded by a nucleic acid sequence codon-optimized for humans into an isolated human pluripotent stem cell. The claim is being examined as it relates to mutating the B2M gene. Claim 1 encompasses making any mutation in the human B2M gene, e.g. insertion, deletion, or substitution, or mutating the B2M as a means of creating a “safe-harbor” (see the 5 criteria for “safe-harbor” genes in Papapetrou (Nature Biotech., 2011, Vol. 29, pg 73-78). 
Pg 46, para 169, of the specification teaches B2M is associated with the heavy chain of MHC class I molecules which are expressed on the surface of almost all nucleated cells. The human B2M gene was known (Gene ID 567). B2M has been observed in the serum of normal subjects and in elevated amounts in urine in patients with Wilson disease, cadmium poisoning, and various conditions leading to renal tubular dysfunction. A homozygous ala11pro mutation in B2M is reported in subjects having familial hypercatobolic hypoproteinemia. A heterozygous asp76asn mutation in the B2M gene is reported in subjects with familial visceral amyloidosis. The specification does not contemplate using gRNA and Cas to introduce the ala11pro or asp76asn mutations known in the art. The specification does not contemplate using the B2M gene as a safe 
The specification, Examples, and Figures are discussed in detail in previous office actions. To recap the relevant information:
Example 1 (pg 98) teaches making a double stranded break in various human genes in a human pluripotent cell line (para 324) by transfecting the cell line with a plasmid comprising a human codon-optimized Cas9 gene (Mali) and gRNAs. The genes targeted were AKT2, cCELSR2, CIITA, GLUT4, LINC00116, SORT1, LDLR (pg 99, para 325). Table S1 (pg 101) describes gRNA target sequences of these genes for use in combination with CRISPR. 
    PNG
    media_image1.png
    452
    844
    media_image1.png
    Greyscale


However, the specification does not teach any specific desired mutation of the genes listed in Table S1. The specification does not correlate any [non-disclosed] mutation obtained in Table S1 to specific, desired mutations in the B2M gene. The specification 
Example 1 does not provide adequate guidance for making a mutation in a human B2M gene that reflects a well-known B2M mutation known in the art, determining the function of any mutation obtained in Table S1, inactivating the B2M gene by making indels, screening indels in a B2M mutation that knockout the B2M gene, or using the B2M gene as a safe harbor gene. 

Example 2 (pg 103) teaches using CRISPR strategies to target CCR5 or B2M in a non-disclosed species of primary cells, specifically CD34+ cells. Fig 1 and 4A discussed in Example 2 describe gRNA target sequences in a human CCR5 for use in combination with CRISPR (pg 36, para 129 and 132). “Fig. 4A (right panel) shows the editing efficiency of 7 of selected guides (% indels) was measured by a CEL surveyor assay” (last two lines of pg 36). 

    PNG
    media_image2.png
    199
    150
    media_image2.png
    Greyscale
 
use a human cell with any mutation in a CCR5 or B2M gene described in Example 2.
Example 2 does not teach the structures of the gRNAs used to obtain Fig. 4D, that any of the indels in Fig. 4D inactivated the B2M gene, or how to screen indels in Fig. 4D to determine whether the B2M gene has been knocked out, Example 2 does not provide adequate guidance for making a mutation in a human B2M gene that reflects a well-known B2M mutation known in the art, determining the function of the mutations obtained in Fig. 4D, or using the B2M gene as a safe harbor gene. 
In conclusion, the examples taken with the specification as a whole do not teach the specific location of a (N)20NGG target sequence in a human B2M gene, teach any gRNAs that target a human B2M gene, correlate gRNAs that target AKT2, cCELSR2, CIITA, GLUT4, LINC00116, SORT1, LDLR or CCR5 to gRNAs that target B2M, teach any specific desired mutation in a B2M (or any other) human gene, teach how to use a human cell with any mutation in a B2M (or any other) gene to recapitulate known B2M make or use a human cell with a mutation in a B2M gene as encompassed by claim 1. 
Response to arguments
Applicants’ arguments do not appear to address this rejection. 

B) The specification does not enable obtaining 50% efficiency in making a mutation in a human B2M gene as broadly encompassed by claim 1. 
Claim 1 encompasses performing the method with or without cloning the cell to obtain 50% “efficiency (mutants/clones screed)” [“Mutants include single heterozygotes, compound heterozygotes, and homozygous mutants (see item c of Table S1)] or “efficiency of homozygous mutants” as described in S1.
Cho (Nature Biotech., published online on January 29, 2013, Vol. 31(3), pp. 230-232, 2013) introduced gRNA and Cas9 into mammalian cells with efficiencies of up to 33% (see 2nd para on pg 231), specifically the CCR5 locus with mutation frequencies of 2% to 18% (pg 230, col. 2, 2nd para).  Cho did not sort, clone, and expand the clonal cells as described by applicants on pg 99 at the end of paragraph 324. 
Mali (Science, Feb. 15, 2013, Vol. 339, No. 6121, pg 823-826) described RNA-guided human genome double stranded breaks made using Cas9 codon-optimized for human cells; one gRNA and two gRNAs had mutation frequencies up to 25% (pg 824, col. 2). Mali did not sort, clone, and expand the clonal cells as described by applicants 
Cong (Science, Feb. 15, 2013, Vol. 339, No. 6121, pg 819-823) introduced a single gRNA and Cas9 into human cells (2nd & 3rd columns on pg 820) or two guide RNAs (1st and 2nd columns on p. 822) with mutation frequencies up to 27% (see Table S 1). Cong did not sort, clone, and expand the clonal cells as described by applicants on pg 99 (see “Surveyor Assay in Supp. Materials and Methods of Cong). 
Since the time of filing Kim (WO 2014/065596) (published 5-1-14, filed in Korea 10-23-12) introduced gRNA that targeted CCR5 and Cas9 into mammalian cells with mutation efficiencies of up to 57% (see ¶ [330]).  Kim did not sort, clone, or expand clonal cells as described by applicants on pg 99 at the end of paragraph 324 (see para [309]-[317] of Kim). 
Brandl (FEBS Open Bio., 2015, Vol. 5, pg 26-35) taught unexpected “off-target” insertions causing unexpected phenotypes occur when using Cas9 (pg 29, col. 2, line 15-20; pg 31, Fig. 4 caption). 
Since the time of filing, Chang (Scientific Reports, Feb. 29, 2016, pg 1-12) describes unexpected “off-target” phenotypes using Cas9 (pg 3, last line; pg 4, lines 1-5; pg 6, last 3 lines). 
Catherine Goh (“CRISPR – What can go wrong and how to deal with it”, April 11, 2017, pg 1-7) described the difficulties with CRISPR may not result in any desired phenotype or an unexpected phenotype (pg 1).
The unpredictability of using any gRNA to obtain at least 50% efficiency is confirmed by applicants in many places. 
cloned pluripotent cells. Example 1 does not compare 50% efficiency in “mutants/clones” to non-clones. Example 1 does not compare the 50% efficiency in mutating a AKT2, cCELSR2, CIITA, GLUT4, LINC00116, SORT1, or LDLR genes in human pluripotent cells to mutating the B2M gene which was unpredictable in human cells (Fig. 4D). 
Example 2 (pg 103) teaches “single guide strategy yielded very low to undetectable mutational rates in HPCs and T cells, despite high efficiencies in cell lines 293T and K562” (para bridging pg 103-104). “Fig. 4A (right panel) shows the editing efficiency of 7 of selected guides (% indels) was measured by a CEL surveyor assay” (last two lines of pg 36). 

    PNG
    media_image2.png
    199
    150
    media_image2.png
    Greyscale
 
However, none of the gRNAs provided at least 50% efficiency as required in claim 1 (35%, 22%, 30%, 40%, 28%, 24%, 36%). 
Fig. 4D shows the percentage of “B2M deficient cells” using single gRNAs. 

    PNG
    media_image3.png
    824
    413
    media_image3.png
    Greyscale


Pg 104, para 338 teaches: “[T]he inventors observed a wide variation of efficiency between individual guide RNAs, even if targeting the same exon. For instance, variation between single guide cutting efficiencies was several-fold amongst the seven guide RNAs binding within the 67 bp long protein coding portion of the first exon of B2M (Fig. IX), strongly suggesting that CRISPR cutting efficiency is primarily guide sequence-dependent.” 
Given the unpredictability shown in the art at the time of filing and by applicants regarding mutation efficiency taken with the limited teachings in the specification (i.e. introducing a single gRNA and a codon-optimized Cas9 gene into human pluripotent cells followed by sorting, cloning, and expanding the pluripotent cells), it would have required those of skill undue experimentation to determine how to use a single gRNA and Cas9 encoded by a nucleic acid codon-optimized for humans to make a mutation in a B2M gene in an isolated human pluripotent cell with at least 50% efficiency as required in claim 1.
Response to arguments

Written Description
Claims 1, 5, 6, 9, 15, 17, 87, 89, 90 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
A) The specification does not provide adequate written description for making any genetic mutation in an endogenous B2M gene in a human pluripotent cell as encompassed by claim 1. 
Claim 1 is limited to mutating a gene by introducing no more than one gRNA and a Cas9 protein encoded by a nucleic acid sequence codon-optimized for humans into an isolated human pluripotent stem cell. The claim is being examined as it relates to mutating the B2M gene as per the species election. Claim 1 encompasses making any mutation in the human B2M gene, e.g. insertion, deletion, or substitution, or mutating the B2M as a means of creating a “safe-harbor” (see the 5 criteria for “safe-harbor” genes in Papapetrou (Nature Biotech., 2011, Vol. 29, pg 73-78). 
Pg 46, para 169, of the specification teaches B2M is associated with the heavy chain of MHC class I molecules which are expressed on the surface of almost all nucleated cells. The human B2M gene was known (Gene ID 567). B2M has been 
Example 1 (pg 98) teaches making a double stranded break in various human genes in a human pluripotent cell line (para 324) by transfecting the cell line with a plasmid comprising a human codon-optimized Cas9 gene (Mali) and gRNAs. The genes targeted were AKT2, cCELSR2, CIITA, GLUT4, LINC00116, SORT1, LDLR (pg 99, para 325). Table S1 (pg 101) describes gRNA target sequences of these genes for use 
    PNG
    media_image1.png
    452
    844
    media_image1.png
    Greyscale


However, the specification does not teach any specific desired mutation of the genes listed in Table S1. The specification does not correlate any [non-disclosed] mutation obtained in Table S1 to specific, desired mutations in the B2M gene. The specification does not correlate the gRNA in Table S1 to those required to target the B2M gene. The specification does not teach how to use a human cell with any mutation in an AKT2, cCELSR2, CIITA, GLUT4, LINC00116, SORT1, or LDLR gene described in Table S1 or correlate that use to a human cell with a mutation in a B2M gene as encompassed by claim 1. 
Example 1 does not provide adequate guidance for making a mutation in a human B2M gene that reflects a well-known B2M mutation known in the art, determining the function of any mutation obtained in Table S1, inactivating the B2M gene by making indels, screening for mutations in a B2M gene that knockout the B2M gene, or using the B2M gene as a safe harbor gene. 

Example 2 (pg 103) teaches using CRISPR strategies to target CCR5 or B2M in a non-disclosed species of primary cells, specifically CD34+ cells. Fig 1 and 4A discussed in Example 2 describe gRNA target sequences in a human CCR5 for use in combination with CRISPR (pg 36, para 129 and 132). “Fig. 4A (right panel) shows the editing efficiency of 7 of selected guides (% indels) was measured by a CEL surveyor assay” (last two lines of pg 36). 

    PNG
    media_image2.png
    199
    150
    media_image2.png
    Greyscale
 
Fig. 4C is a generic schematic for gRNAs L1, L2, 1, 2,… …12 that target regions in a [human?] B2M gene (but pg 37, line 4 says it’s a schematic of the CCR5 gene). The structures of L1, 4, 6 and 10 gRNA (the only conditions <%50) are not disclosed and cannot be discerned from the generic schematic in Fig. 4C. Overall, Fig. 4C does not teach the specific gRNA sequences for B2M (or CCR5). However, the specification does not teach any specific desired mutation of the CCR5 or B2M genes in Example 2. The specification does not correlate any [non-disclosed] mutation obtained in Example 2 to specific, desired mutations in the B2M gene. The specification does not correlate the gRNA in Fig. 1 to those required to target the B2M gene. The specification does not use a human cell with any mutation in a CCR5 or B2M gene described in Example 2.
Example 2 does not teach the structures of the gRNAs used to obtain Fig. 4D, that any of the indels in Fig. 4D inactivated the B2M gene, or how to screen indels in Fig. 4D to determine whether the B2M gene has been knocked out, Example 2 does not provide adequate guidance for making a mutation in a human B2M gene that reflects a well-known B2M mutation known in the art, determining the function of the mutations obtained in Fig. 4D, or using the B2M gene as a safe harbor gene. 
In conclusion, the examples taken with the specification as a whole do not provide written description for any specific (N)20NGG target sequence in a human B2M gene, any specific gRNAs that target a human B2M gene, recapitulating a well-known human B2M mutation, determining the function of a novel mutation, or using the B2M mutation as a safe harbor. Accordingly, the specification lacks written description for a human cell with any mutation in a B2M gene as encompassed by claim 1. 
Response to arguments
Applicants’ response does not appear to address this rejection. 

B) The specification does not provide adequate written description for any genetic mutation in an endogenous B2M gene in a human pluripotent cell as encompassed by claim 1. 
Claim 1 is limited to mutating a gene by introducing no more than one gRNA and a Cas9 protein encoded by a nucleic acid sequence codon-optimized for humans into an isolated human pluripotent stem cell. The claim is being examined as it relates to 
Example 1 (pg 98) teaches making a double stranded break in various human genes in a human pluripotent cell line (para 324) by transfecting the cell line with a plasmid comprising a human codon-optimized Cas9 gene (Mali) and gRNAs. 
Example 1, specifically pg 99, para 324, taken with Table S1 teach the efficiencies obtained using Cas9 in Example 1 that are at least 50% as claimed are limited to using Cas9 codon-optimized for human and a single gRNA in a human pluripotent cell line, FACS sorting transfected cells, clonally expanding the clones, and screening (last sentence), and that homozygous mutant efficiency is excluded from “at least 50% efficiency”. The claims are not so limited, and the specification does not correlate the limited examples to the broad embodiments now claimed.

Example 2 (pg 103) teaches using CRISPR strategies to target CCR5 or B2M in a non-disclosed species of primary cells, specifically CD34+ cells. Fig 1 and 4A discussed in Example 2 describe gRNA target sequences in a human CCR5 for use in combination with CRISPR (pg 36, para 129 and 132). “Fig. 4A (right panel) shows the editing efficiency of 7 of selected guides (% indels) was measured by a CEL surveyor assay” (last two lines of pg 36). 

    PNG
    media_image2.png
    199
    150
    media_image2.png
    Greyscale
 
Fig. 4C is a generic schematic for gRNAs L1, L2, 1, 2,… …12 that target regions in a [human?] B2M gene (but pg 37, line 4 says it’s a schematic of the CCR5 gene). The structures of L1, 4, 6 and 10 gRNA (the only conditions <%50) are not disclosed and cannot be discerned from the generic schematic in Fig. 4C. 
The efficiencies obtained in Example 2 that are at least 50% as claimed are limited to using Cas9 codon-optimized for human and a single gRNA in a human cell line, sorting, cloning, and expanding the cells; however, not all gRNAs provided 50% efficiency in Fig. 4D, and the specification does not teach the structure of those gRNA that provided 50% efficiency. It is also not clear whether the efficiencies in “primary” cells in Example 2 correlate to the pluripotent cells in claim 1. 

Example 3 (pg 108) relates to targeting a Fgm gene in mouse cells. 
The efficiency of 97% obtained in Example 3 is limited to using mRNA encoding a Cas9 that has psuedouridine and 5m substituted for uracil and a single gRNA in mouse zygotes; however, Example 3 does not teach the target sequence of the mouse Fgm gene or the gRNA used to target it such that a mutation occurs. 
An adequate written description of a method requires more than a mere statement that it is part of the invention and reference to a potential method for isolating 
In conclusion, the examples taken with the specification as a whole do not provide adequate written description for obtaining 50% efficiency in mutating a B2M gene in a human pluripotent cell as encompassed by claim 1. Accordingly, the specification does not provide adequate written description for any genetic mutation in an endogenous B2M gene in a pluripotent cell as encompassed by claim 1.
Response to arguments
Applicants argue the amendment combined with Table S1 provides written description for obtaining 50% mutation efficiency. Applicants’ argument is not persuasive for reasons set forth above. 

The art at the time of filing did not reasonably teach or suggest a “method for making a mutation in a target polynucleotide sequence in an isolated human pluripotent cell comprising contacting the pluripotent cell with a clustered regularly interspaced short palindromic repeats-associated (Cas) protein encoded by a human codon optimized nucleic acid sequence and no more than one guide ribonucleic acid sequence 

Conclusion
No claim is allowed.  
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632